Milleb, J.,
delivered the opinion of the Court.
The sole object of the bill in this case is to enforce as against the children of William Eloss and Sarah, his wife, Specific performance of a covenant contained in the lease of the 1st of May, 1857, from Sarah Eloss and Gump, the trustee, to Janney.
Without deciding whether the power of sale and re-investment contained in the deed of trust of the 14th of October, 1851, embraced a power to lease the property or any part of it, we are clearly of opinion that Mrs. Eloss, the cestui que trust for life, had no authority under the power conferred upon her in that deed, to enter into the covenant in question so as to bind these children, the cestuis que trust in remainder, after the expiration of her life estate. We fully concur in what is said by the Judge of the Circuit Court in his opinion upon this branch of the case, and for the reasons thus stated by him the decree dismissing the bill must be affirmed with costs.

Decree affirmed.